Citation Nr: 0737006	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.







WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  There appears to be an additional period or 
periods of active duty that have not been verified.  The 
veteran's service medical records continue through to 1960.  

This matter comes to the Board of Veterans' Appeals from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2007, the veteran testified before the Board at 
a hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November 1950 pre-induction examination, the veteran 
reported that he had had a knee operation and toes amputated 
following an automobile accident.  The examination report, 
however, reveals no abnormalities of the spine and 
extremities-except for moderate scoliosis.  

In August 1952, the veteran was seen for a sprained right 
knee.  He twisted his knee while attempting to catch a 
football.  It was reported that the veteran had had an injury 
to the right knee by direct trauma 21/2 years earlier.  It was 
also noted that, since then, the knee had been "weak."

At a re-enlistment examination in February 1954, it was 
reported that the veteran had had a dislocated left knee in 
1952.  

At his hearing, the veteran testified that he had not had any 
knee injuries prior to service.  He stated that he had had a 
traumatic injury to his right knee during field exercises in 
1952.  

The RO should arrange for a VA examination to determine 
whether any current right knee disability is attributable in 
any way to the documented injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify any 
additional active duty after December 
1953.  

2.  The RO should arrange for a VA 
examination by an orthopedic physician to 
determine the likely etiology of the 
veteran's current right knee disability.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests should be performed.  The examiner 
should then provide an opinion whether it 
is at least as likely as not that any 
current right knee disability is related 
to his military service-particularly the 
1952 knee sprain.  The examiner should 
explain the rationale for the opinion 
given.  

3.  The RO should then readjudicate the 
issue on appeal.  If it remain denied, 
the RO should issue an appropriate 
supplemental SOC and provide the veteran 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



